In a support proceeding, the petitioner wife appeals, as limited by her brief, from so much of an order of the Family Court, Nassau County, entered April 3, 1979, as denied her support for herself and awarded child support of $25 per week. Order modified, on the law and the facts, by adding thereto a provision requiring the respondent to pay the petitioner support for herself of $25 per week. As so modified, order affirmed insofar as appealed from, without costs or disbursements. In view of the financial circumstances of the parties the order under review was deficient insofar as it failed to make adequate provision for the petitioner. Lazer, J. P., Gibbons, Gulotta and Margett, JJ., concur.